DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I (Figures 1-5 and claims 1-6) in the reply filed on 02 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over D’Luzansky (US 5,052,158 A) in view of Nahon (US 6,073,929 A).
Regarding claim 1, D’Luzansky discloses a plate-to-plate connecting structure (see Fig. 1), including: 
a first plate piece (12a), having a first concave/convex connecting side (see annotated Figure 1 below), wherein the first concave/convex connecting side has a first top edge and a first bottom edge corresponding to a 5top surface and a bottom surface of the first plate piece (shown by example on plate 12 in annotated Figure 2 below), and the first top edge and the first bottom edge have a plurality of top concave parts and a plurality of bottom concave parts (see annotated Figure 3 below); and 
a second plate piece (12b), having a second concave/convex connecting side (see annotated Figure 1 below), wherein the second concave/convex connecting side and the first concave/convex connecting side are connected with a corresponding concave/convex means (see Fig. 3), the second concave/convex connecting side has a second 10top edge and a second bottom edge (shown by example on plate 12 in annotated Figure 2 below) corresponding to a top surface and a bottom surface of the second plate piece, the second top edge and the second bottom edge have a plurality of top convex parts and a plurality of bottom convex parts (see annotated Figure 3 below), each of the top convex parts is protruded into each of the corresponding top concave parts (see Fig. 3) for forming a mutual blocking status, and each of the bottom convex parts is protruded into each of the corresponding bottom concave parts (see Fig. 3) for 15forming the mutual blocking status,
wherein the second plate piece (12b) is processed with a punching operation on the top surface and the bottom surface of the second plate piece (the top and bottom surface of the second plate piece can be seen by example in annotated Figure 2 below) for extrusion so as to form each of the 5top convex parts and each of the bottom convex parts (the convex parts can be seen in annotated Figure 3 below),
wherein a plurality of recessed parts are formed on the top surface and the bottom surface of the second plate piece (see annotated Figure 3 below), and the recessed parts are able to be extruded (see NOTE below) for correspondingly forming each of the top convex parts and each of the bottom convex 10parts,
the periphery of each recessed part extends to the top convex part or the bottom convex part (see in annotated Figures 3 below that the edges of the top and bottom convex parts meet the edges of the recessed parts), and the center of the recessed part is located within the second concave/convex connecting side (see annotated Figures 1 and 3 below).
but does not expressly disclose as claimed wherein each recessed part is a conical cavity, a depth at a periphery of the recessed part is less than a depth at a center of the recessed part, and that a thickness of the top convex part or the bottom convex part is uniform.
However, Nahon teaches a plate-to-plate connecting structure comprising concave and convex abutting faces (see Fig. 1), the concave faces (3) provide recessed parts, and wherein each recessed part (3) is a conical cavity (see Fig. 1 and 3), a depth at a periphery of the recessed part is less than a depth at a center of the recessed part (see Fig. 3), and that a thickness of the top convex part (2) or the bottom convex part (2) is uniform (see in Fig. 2 that the thickness is uniform for a portion of the convex part), in order to provide aesthetically pleasing concave and convex parts, as well as to further provide a strong connection between adjacent interlocking members (see Column 2 lines 5-16 of Nahon).
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed the prior art, changing the shape of a prior art device involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plate-to-plate connecting structure of D’Luzansky, with Nahon, such that it comprises the concave and convex parts (40 and 42) of D’Luzansky, having the conical shaped concave and convex parts (2 and 3) of Nahon, in order to provide aesthetically pleasing concave and convex parts that better match the shape of the necking-shrinking male and female members of D’Luzansky, as well as to further provide a strong connection between adjacent interlocking members (see Column 2 lines 5-16 of Nahon).
NOTE: The edge surfaces of the panels, pointed to in annotated Figures 2 below, are considered both edges and surfaces.
NOTE: The recessed parts are capable of being made by removing material from the plate using a punching process, similar to applicant’s “extrusion” process. The removal of the material to create concave sections, further helps to create the convex sections as the material adjacent to the convex sections is removed. Further, MPEP§ 2113 recites "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

    PNG
    media_image1.png
    499
    467
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 1.

    PNG
    media_image2.png
    522
    404
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 2.

    PNG
    media_image3.png
    381
    462
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 3.

    PNG
    media_image4.png
    425
    364
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 2.

    PNG
    media_image5.png
    335
    476
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 3.

    PNG
    media_image6.png
    346
    520
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 3.
Regarding claim 2, the combination of D’Luzansky and Nahon teaches wherein the first concave/convex connecting side (see annotated Figure 1 above) has a plurality of first neck-shrinking male members and a plurality of first neck-shrinking female members which are staggeringly arranged (see annotated Figure 2 below); the second concave/convex connecting side (see annotated Figure 1 above) has a plurality of second neck-shrinking female members 20corresponding to the first neck-shrinking male members and a plurality of second neck-shrinking male members corresponding to the first neck-shrinking female members (see annotated Figure 2 below); and the top concave parts, the bottom concave parts, the top convex parts and the bottom convex parts are located at partial locations of the first neck-shrinking male members, partial locations of the first neck-shrinking female members, partial locations of the second neck-shrinking male members and partial locations of the second neck-shrinking female members (see Fig. 3 of D’Luzansky).
NOTE: The top concave parts and the top convex parts are located at partial locations of the first neck-shrinking male members and the second neck-shrinking female members. Further, the bottom concave parts and the bottom convex parts are located at partial locations of the first neck-shrinking female members and the second neck-shrinking male members.

    PNG
    media_image7.png
    389
    447
    media_image7.png
    Greyscale

Figure 7. Annotated Figure 2.

    PNG
    media_image8.png
    421
    456
    media_image8.png
    Greyscale

Figure 8. Annotated Figure 2.
Regarding claim 3, the combination of D’Luzansky and Nahon teaches wherein each of the top concave parts and each of the bottom concave parts (see annotated Figure 3 above) are preformed on the first top edge and the first bottom edge (see Figs. 2-3 of D’Luzansky).
Regarding claim 4, the combination of D’Luzansky and Nahon teaches wherein the second plate piece (12b of D’Luzansky) is a plate piece having a high extensibility (see Column 2 lines 26-32 of D’Luzansky).
Regarding claim 5, the combination of D’Luzansky and Nahon teaches wherein the first plate piece (12a of D’Luzansky) and the second plate piece (12b of D’Luzansky) have a same thickness (see Column 2 lines 52-54 of D’Luzansky).
Regarding claim 6, the combination of D’Luzansky and Nahon teaches wherein the first concave/convex connecting side (see annotated Figure 1 above) and the second concave/convex connecting side (see annotated Figure 1 above) are both formed 15as a linear connecting side (see in Figs. 1-2 of D’Luzansky that the connecting sides are linear), a bent connecting side or an annular connecting side.
Response to Amendment
The amendment filed 21 March 2022 has been entered. Claims 1 and 3-4 have been amended. Claims 7-18 have been canceled. Claims 1-6 are currently pending and have been examined.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAH/             Examiner, Art Unit 3678                     

/AMBER R ANDERSON/             Supervisory Patent Examiner, Art Unit 3678